Citation Nr: 0533830	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for service-connected impairment of the 
right foot, to include a fracture of the right fifth toe 
(also referred to herein as a "right foot disability"), 
currently rated as 10 percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for service-connected residuals of a 
laceration of the lip (also referred to herein as a "lip 
scar"), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty training from June 1986 to 
August 1986 and active duty service from July 1987 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, determined 
the following:  granted service connection for impairment of 
the right foot, to include a fracture of the right fifth toe, 
assigning a noncompensable disability rating therefor; and 
granted service connection for the residuals of a laceration 
to the lip, assigning a noncompensable disability rating 
therefor.  In April 2005, a Board hearing was held at the RO 
before the undersigned Veterans Law Judge.

During the pendency of this appeal, the veteran's disability 
ratings for both of the issues on appeal were increased to 10 
percent respectively, effective October 7, 2002, pursuant to 
an April 2004 VA rating action.  Inasmuch as the veteran has 
continued to express dissatisfaction with these ratings, or 
has otherwise not withdrawn his appeal, and in light of the 
fact that the maximum schedular disability rating has not 
been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  The veteran's service-connected right foot disability is 
not shown by the medical evidence to have resulted in more 
than a moderate injury of the foot.

2.  The veteran's service-connected lip scar is not shown by 
the medical evidence to be productive of more than one 
characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for service-connected 
impairment of the right foot, to include a fracture of the 
right fifth toe, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2005).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for service-connected 
laceration of the lip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected right foot and lip disabilities are greater than 
the assigned disability rating reflects.  Both disabilities 
are currently rated as 10 percent disabling.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected right 
foot and lip claims from the date they became effective. 

IV.  VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case the veteran was provided VCAA notices in October 
2002 and in June 2004 in regard to his claim for service 
connection, but was not provided with a VCAA notice letter 
describing the VA's duty to notify and assist the veteran 
regarding the increased rating issues on appeal.  Service 
connection was granted for the two disabilities at issue and 
this appeal ensued from the veteran's disagreement with the 
initial ratings assigned for each of those disabilities.  
Since the claims involved in this appeal are considered 
"downstream" issues, because they involve higher rating 
claims from an initial decision granting service connection 
and an original rating, such VCAA notice letters are not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  

In any event, the veteran was informed of his and the VA's 
respective responsibilities to identify and obtain such 
evidence, and was requested to submit any evidence supporting 
his claim to the VA in the two above noted VCAA letters.  He 
was informed of the laws and regulations governing his claims 
as well as the substance of the regulations implementing the 
VCAA in the Statement of the Case provided in April 2004 and 
in the Supplemental Statement of the Case issued in August 
2004.  

Accordingly, even though a VCAA notice is not required under 
these circumstances, Board holds that the veteran, in fact, 
was provided with a meaningful opportunity to participate in 
his claim by VA.  He presented testimony in support of his 
claim, assisted by his representative, at a hearing before 
the undersigned in April 2005, evidencing his comprehension 
of what is required to prove his claim.  Thus, the Board 
concludes that any defect in notice, if it were held to 
exist, would be rendered harmless in the present case. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that all available medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examination pertaining to his 
disability.  As noted above, he was provided with a personal 
hearing.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained 
prior to an appellate decision on his claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.

II.  Higher Rating for the Right Foot Disability

In his written statements and hearing testimony, the veteran 
asserts that his symptoms have worsened.  The veteran 
contends that his right foot gets numb, painful, and swollen 
when standing or walking on it for too long, which requires 
him to take short breaks to sit down and stay of his foot for 
a little while to alleviate the symptoms.  The veteran 
testified these symptoms occur two to three times a day when 
he is working.  The veteran further testified that he is a 
food service worker at a restaurant, but has not lost any 
work due to this disability, and that he has not seen a 
doctor, except when he visited the VA in March 2004 for his 
VA examination.

The relevant medical evidence of record consists of a March 
2004 VA examination report, which notes that the veteran's 
medical records were reviewed, and recounts the veteran's 
complaints.  On physical examination, range of motion of the 
right foot was as follows:  plantar flexion to 45 degrees 
with pain; dorsiflexion to 10 degrees without pain; and he 
could fully flex the toes.  There was pain on palpation of 
the ball and heel of the right foot, and there was decreased 
sensation of the right little toe.  The veteran's gait was 
observed to be normal, and he had full rising on his toes and 
heel, but there was positive pain with extended weight 
bearing and walking.  There were no deformities or vascular 
changes affecting the foot.  

A contemporaneous x-ray report included the following 
diagnoses:  presumed right little toe fracture but not 
evidence of fracture residuals by x-ray; and probable right 
foot plantar fasciitis but no evidence of a calcaneal sur by 
x-ray.

In considering this claim, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional losses due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides the guidelines for 
evaluating "[f]oot injuries, other."  Under this 
regulation, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and 10 percent disability rating is appropriate for 
"moderate" foot injuries.  

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that a disability 
rating in excess of 10 percent for the veteran's service-
connected right foot disability is not warranted.  Rather, 
the Board finds that the veteran's symptoms of pain, 
swelling, and slightly reduced range of motion are consistent 
with the assigned 10 percent disability rating for moderate 
impairment of the right foot.

38 C.F.R. § 4.71a, Plate II, shows that normal flexion is to 
45 degrees, and that normal dorsiflexion is to 20 degrees.  
The only limitation on motion observed of the veteran's right 
foot was that dorsiflexion was to 10 degrees, and that there 
was pain on motion to 45 degrees of flexion.  The right toe 
had decreased sensation, but no other specific abnormality of 
that toe was noted.  X-rays showed no current evidence of 
residual impairment from the toe fracture.  Even assuming 
that the veteran's complaints of pain and swelling on 
extended standing or walking, which he testified is 
alleviated by short breaks, resulted from the service 
connected toe fracture, these limitations do not demonstrate 
more than moderate impairment of the right foot.  Except as 
noted above, no other limitation of function of the right 
foot attributable to the service connected disability is 
shown.

In rendering this decision, the Board has taken into the 
consideration functional loss as may be due to the objective 
evidence of pain on motion, fatigue, lack of endurance, and 
weakness, as required by 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
these symptoms are encompassed by the noncompensable rating 
assigned, as such symptoms do not cause additional disability 
than is already accounted for in the assigned disability 
rating of 10 percent.  

The Board has also considered Diagnostic Codes 5276-5283, 
which concern disabilities of the foot and provide for 
ratings higher than 10 percent.  However, since the veteran's 
right foot disability is not shown by the medical evidence to 
manifest flatfoot, weak foot, claw foot, metatarsalgia, 
hallux valgus, hammer toe, or malunion or nonunion of the 
tarsal or metatarsal bones, these Diagnostic Codes are not 
applicable.

Therefore, in view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected right foot disability.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Higher Rating for Laceration of the Lip

In his written statements and hearing testimony, the veteran 
contends that he has difficulty drinking from a bottle, 
smiling normally, and that he his embarrassed about his 
appearance due to the scar.

Turning to the relevant medical evidence, a March 2004 VA 
examination report of the mouth, lips, and tongue, notes that 
the veteran's medical records were reviewed.  The relevant 
medical history and the veteran's complaints were recited.  
On physical examination, the examiner noted that it was hard 
to assess the lip scar because the veteran's mustache 
obscured it.  The diagnosis was presumed moderate 
disfigurement of the upper lip with some loss of sensation at 
the site of trauma, affecting ability to drink without 
spilling and eat without self-injury.  Unretouched 
photographs of the scar were taken after the examination and 
after the veteran shaved off his mustache.  The Board 
reviewed these photographs.  

A separate March 2004 VA scars examination report also 
included an examination of the veteran's lip scar.  The 
examiner noted that the veteran's medical records were 
reviewed.  Physical examination revealed that the veteran has 
a scar 3 cm in length by .2 cm in width located approximately 
.25cm above the midline of the upper lip.  The veteran 
reported numbness but no pain from the scar.  The examiner 
observed that there was no adherence to the underlying skin, 
the scar was stable, but the lip was thickened and firm in 
the area of the scar, and was numb to sensation.  The scar 
was observed to be permanently swollen but superficial, and 
that the elevation of the lip scar was barely noticeable.  
There was no keloid formation.  The scar's color was slightly 
lighter than the rest of the lip.  The scar was mostly 
obscured by the veteran's mustache.  The examiner observed 
the veteran drinking from a large mouth bottle and a soda 
without any problem.  The diagnosis was a large, somewhat 
deformed upper lip scar.

The veteran's disability is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, which provides the criteria for rating 
disfiguring scars of the head, face, or neck.  The minimum 10 
percent rating is assignable when there is one characteristic 
of disfigurement.  The eight characteristics of disfigurement 
are: skin indurated and inflexible in an area exceeding six 
square inches; underlying soft tissue missing in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches; skin hypo- or hyperpigmented in an area 
exceeding six square inches; scar adherent to the underlying 
tissue; surface contour of scar elevated or depressed on 
palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length.  The next higher rating of 30 
percent requires visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  

Upon review of the evidence of record and the applicable laws 
and regulations, the assignment of a rating in excess of 10 
percent is not warranted because the veteran does not have 
more than one characteristic of disfigurement.  The only 
characteristic of disfigurement is that the scar is elevated 
upon palpation.  Without at least another characteristic of 
disfigurement, the assignment of the next higher rating of 30 
percent is not warranted. 

The Board is sensitive to the veteran's feelings of 
embarrassment due to the scar.  The Board notes, however, 
that the extent of the "disfigurement" caused by the scar 
is already encompassed by the assigned 10 percent rating.  
And while the veteran asserts difficulty with drinking from a 
bottle because of numbness in the affected area of his lip, 
the VA examiner who actually observed the veteran drinking 
found the veteran was able to compensate and did not spill 
while drinking.  In any case, there is no provision in 
38 C.F.R. § 4.118 that provides for a compensable disability 
rating for numbness caused by a scar.  And as there is no 
medical evidence showing impairment of nerves to the lip, the 
rating criteria of 38 C.F.R. § 4.124a are not for 
application.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for his 
service-connected lip scar.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Extra-schedular Consideration

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2004).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  Indeed, the Board notes that the veteran 
testified he is fully employed as a restaurant worker and 
that he has not lost any work on account of his service-
connected disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected impairment of the right foot, to include a fracture 
of the right fifth toe, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a laceration of the lip is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


